DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/14/19 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-14, 16-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/022989A2 to The General Hospital Corporation (hereinafter GHC).
Regarding claim1, GHC discloses a system for monitoring a state of a subject (system 100 for monitoring and/or controlling a CV state of a subject; para [0039}), the system comprising: a sensor configured to acquire cardiovascular data from the subject (a sensor configured to acquire cardiovascular data from the subject; para [0011]); a processor configured to (a processor configured to; para(0011)): obtain previous volume administration information (data analysis for particular CV parameters and reference data associated with previous measurements obtained; para [0041]), analyze the cardiovascular data to determine a past time trajectory for at least one cardiovascular parameter (determined time trajectory of the CV parameter(s), for one or more points in time. This may include considering information from prior analyses; para [0043)), determine, using the past time trajectory and the previous volume administration information (determined time trajectory of the CV parameter(s), for one or more points in time. This may include considering information from prior analyses. Estimate a dose response for at least one administered pharmaceutical agent using CV parameters; para [0043],[0044)), a future state of the subject with and without additional volume administration (determining a potential future cardiovascular ("CV") state of a subject in order to inform administration of at least one pharmaceutical agent; para [0037)), determine, based on the future state of the subject, a likelihood that the at least one cardiovascular parameter will exceed or fall below a Threshold at one or more pre-determined time points (determining, using the time trajectory, a likelihood that the at least one cardiovascular parameter exceeds a threshold at one or more pre-determined time points ;Abstract [0037]), and generate a report indicative of the future state of the subject (generating a report indicative of the future cardiovascular state of the subject; Abstract [0013]); and an output configured to display the report to a user (an output for displaying the report to a user; para [0011)).
Regarding claim 2, GHC further discloses wherein the sensor is one of an oscillometric cuff (sensors 110 may include attachable or wearable sensors, such as oscillometric cuffs; para [0039]) and an indwelling arterial catheter (sensors 110 may include indwelling arterial catheters; para {0039}, [0050)).
Regarding claim 4, GHC further discloses wherein the processor is further configured to make a recommendation for administering an additional volume to the subject based on the determined likelihood (at least one processor is also configured to determine a future cardiovascular state of the subject using the determined likelihood including estimating a dose response associated with at least one administered pharmaceutical agent; Abstract [0046]), and generate the report including the recommendation (the report may provide an indication to a clinician regarding the timing and dosing of one or more pharmaceutical agents for maintaining or achieving a target CV state; Abstract (0046)).
Regarding claim 5, GHC discloses wherein the processor is further configured to control the future state of the subject based on the recommendation (at least one processor is also configured to determine a future cardiovascular state of the subject using the determined likelihood. Control the potential future cardiovascular ("CV") state of a subject in order to inform administration of at least one pharmaceutical agent; Abstract and para [0011], [0037]).
Regarding claim 6, GHC discloses a system for controlling a state of a subject (system 100 for monitoring and/or controlling a CV state of a subject; Fig.1, Abstract [0039]), the system comprising: a treatment unit configured to administer a fluid volume to the subject (treatment unit 114 configured to deliver one or more pharmaceutical agents to the subject; para [0039]); and a processor configured to (processor configured to; para{0012}); receive cardiovascular data acquired from the subject (receive the acquired cardiovascular data; para[0012]), obtain previous volume administration information (data analysis for particular CV parameters and reference data associated with previous measurements obtained; para[0041]), analyze the cardiovascular data to determine a past time trajectory for at least one cardiovascular parameter (determined time trajectory of the CV parameter(s), for one or more points in time. This may include considering information from prior analyses; para [0043])), determine, using the past time trajectory and the previous volume administration information (determined time trajectory of the CV parameter(s), for one or more points in time. This may include considering information from prior analyses. Estimate a dose response for at least one administered pharmaceutical agent using CV parameters.; para [0043], [0044)), a future state of the subject with and without additional volume administration (determining a potential future cardiovascular ("CV") state of a subject in order to inform administration of at least one pharmaceutical agent; para [0037)), determine, based on the future state of the subject, a likelihood that the at least one cardiovascular parameter will exceed or fall below a threshold at one or more pre-determined time points (determining, using the time trajectory, a likelihood that the at least one cardiovascular parameter exceeds a threshold at one or more pre-determined time points; Abstract & para [0037]), generate a report including a recommendation for administering an additional volume to the subject based on the determined likelihood (generate a report, the report may provide an indication to a clinician regarding the timing and dosing of one or more pharmaceutical agents for maintaining or achieving a target CV state; Abstract & para [0046)]), and control the treatment unit to administer the fluid volume to the subject based on the report (the report may generate an output for controlling a treatment unit dispensing one or more pharmaceutical agents; para [0115)).
Regarding claim 7, GHC further discloses a sensor configured to acquire the cardiovascular data from a subject (a sensor configured to acquire the cardiovascular data from a subject; para (0011)).
Regarding claim 8, GHC further discloses wherein the treatment unit is a pump (treatment units, such as a programmable infusion pump; para [0110)).
Regarding claim 9, GHC further discloses wherein the processor is configured to determine the future state of the subject using a statistical model (the processor may analyze CV data, to determine a present and/or future CV state of the subject using the determined likelihoods and applying a statistical model; para [0042]).
Regarding claim 11, GHC further discloses an input configured to receive, from a user, the cardiovascular data acquired from the subject (the input 102 may be configured to receive a variety of information from a user, information associated with the subject, such as particular CV parameters; para [0041}).
Regarding claim 12, GHC further discloses wherein the previous volume administration information includes administered volume over time (a user may provide selections for time range of data analysis for particular CV parameters and reference data associated with previous measurements obtained; para (0041}).
Regarding claim 13, GHC further discloses an input configured to receive the previous volume administration information (he input 102 may be configured to receive a variety of information from a user, including reference data associated with previous measurements obtained; para [0041]).
Regarding claim 14, GHC further discloses wherein the input includes a user interface (input 102 may include any number of input elements, for example, in the form of touch screens, buttons, a keyboard, a mouse; para (0041)). 
Regarding claim 16, GHC discloses a method for monitoring a state of a subject (a method for monitoring and/or controlling a CV state of a subject; Fig. 1, Abstract & para [0039]), the method comprising: acquiring cardiovascular data from a subject (acquired cardiovascular data; para [0012)); obtaining previous volume administration information (a user may provide selections for time range of data analysis for particular CV parameters and reference data associated with previous measurements obtained; para [004 1)); analyzing the cardiovascular data to determine a past time trajectory for at least one cardiovascular parameter (determining time trajectory of the CV parameter(s), for one or more points in time. This may include considering information from prior analyses; para [0043]); determining a future state of the subject with and without additional volume administration using a statistical model with the cardiovascular data (determining a potential future cardiovascular ("CV") state of a subject in order to inform administration of at least one pharmaceutical agent with CV parameter, such as blood pressure ("BP"); para (0037]) and the previous volume  administration information as inputs to the statistical model (data analysis for particular CV parameters and reference data associated with previous measurements obtained and applying a statistical model; para [0041], [0042]); determining, based on the future state of the subject, a likelihood that the at least one cardiovascular parameter will exceed or fall below a threshold at one or more pre-determined time points (determining, using the time trajectory, a likelihood that the at least one cardiovascular parameter exceeds a threshold at one or more pre-determined time points; Abstract & para [0037]); generating a report indicative of the future state of the subject (generating a report indicative of the future cardiovascular state of the subject; Abstract & para [0013]); and displaying the report to a user (an output for displaying the report to a user; para {[0011)).
Regarding claim 17, GHC further discloses wherein the method further comprises making a recommendation for administering an additional volume to the subject based on the determined likelihood (using the determined likelihood including estimating a dose response associated with at least one administered pharmaceutical agent; Abstract & para (0046]), and including the recommendation in the generated report (the report may provide an indication to a clinician regarding the timing and dosing of one or more pharmaceutical agents for maintaining or achieving a target CV state; Abstract & para [0046)).
Regarding claim 18, GHC discloses a method for controlling a state of a subject (a method for monitoring and/or controlling a CV state of a subject; Fig. 1, Abstract & para [0014)), the method comprising: acquiring cardiovascular data from a subject (acquired cardiovascular data; para (0012); obtaining previous volume administration information (data analysis for particular CV parameters and reference data associated with previous measurements obtained; para [0041]); analyzing the cardiovascular data to determine a past time trajectory for at least one cardiovascular parameter determined time trajectory of the CV parameter(s), for one or more points in time. This may include considering information from prior analyses; para (0043); determining a future state of the subject with and without additional volume administration using a statistical model with the cardiovascular data (determining a potential future cardiovascular ("CV") state of a subject in order to inform administration of at least one pharmaceutical agent with CV parameter, such as blood pressure ("BP"); para (0037]) and the previous volume administration information as inputs to the statistical model (data analysis for particular CV parameters and reference data associated with previous measurements obtained and applying a statistical model; para [0041], (0042); determining, based on the future state of the subject, a likelihood that the at least one cardiovascular parameter will exceed or fall below a threshold at one or more pre-determined time points (determining, using the time trajectory, a likelihood that the at least one cardiovascular parameter exceeds a threshold at one or more pre-determined time points; Abstract & para [0037}); generating a report including a recommendation for administering an additional volume to the subject based on the determined likelihood (generate a report, the report may provide an indication to a clinician regarding the timing and dosing of one or more pharmaceutical agents for maintaining or achieving a target CV state; Abstract & para [0046]); and controlling administration of an additional fluid volume to the subject based on the report (the report may generate an output for controlling a treatment unit dispensing one or more pharmaceutical agents; para [0115)).
Regarding claim 19, GHC discloses the method of claim 18. In addition, GHC discloses wherein controlling administrating of the additional fluid volume includes controlling an infusion pump to administer the additional fluid volume to the subject (dosing information associated with administration of at least one pharmaceutical agent, obtained by communicating with treatment units, such as a programmable infusion pump including a subject's reference data, such as dose response data; para [0110)]).
Regarding claim 22 GHC further discloses wherein the at least one cardiovascular parameter includes one of blood pressure, heart rate, urine output, and tissue oxygen saturation (at least one cardiovascular parameter includes one of blood pressure, heart rate; claim 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GHC as applied to claims 1, 2, 4-9, 11-14, 16-19 and 22 above, and further in view of Kramer et al. (U.S. Pub. 2011/0196304 A1 hereinafter Kramer).
Regarding claim 3, GHC discloses the system of claim 1, however, GHC fails disclose wherein the output is an LCD display. Kramer discloses wherein the output is an LCD display (monitor 1300 includes a display 1302, such as an LCD or other similar display; para [0180)). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the output is an LCD display as taught by Kramer in the system of GHC for the purpose of providing a display to aid to a  clinical decision making that may be used to decide on an appropriate infusion rate and volume to best restore and control the vital sign for a patient's beneficial clinical outcome.
Regarding claim 15, GHC discloses the system of claim 13, however, GHU fails to disclose wherein the input Includes one or an electronic scale and a barcode scanner. Kramer disclose wherein the input includes one of an electronic scale and a barcode scanner (an electronic scale; para (0078)). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the input includes one of an electronic scale and a barcode scanner as taught by Kramer in the system of GHC for the purpose of providing fluid delivery systems that may be adjusted/programmed to compensate for different fluid specific gravities, volume, flow rates, etc.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GHC as applied to claims 1, 2, 4-9, 11-14, 16-19 and 22 above, and further in view of Shaw (U.S. Pub. 2014/0179329 A1).
Regarding claim 10, GHC discloses the system of claim 9, but GHC fails to disclose wherein the statistical model is an autoregressive exogenous model, and the processor is configured to use the previous volume administration information as an exogenous input to the autoregressive exogenous model. Shaw discloses wherein the statistical model is an autoregressive exogenous model (the time series model is based on vector autoregression using seasonal and lifestyle related exogenous variables; para [0030]), and the processor is configured to use the previous volume administration information as an exogenous input to the autoregressive exogenous model (the processor determines the forecast in near real time using a predictive time series model using a series of future time intervals for the forecast period based on historic event values and the time series model is based on vector autoregression using seasonal and lifestyle related exogenous variables; para [0028]-[0030)). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the statistical model is an autoregressive exogenous model, and the processor is configured to use the previous volume administration information as an exogenous input to the autoregressive exogenous model as taught by Shaw in the system of GHC for the purpose of forecasting optimal dosage levels calculated in a near real time blood forecast based on frequently updated data representative of blood levels.
Regarding claim 20, GHC discloses the method of claim 16, but GHC fails to disclose wherein the statistical model is an autoregressive exogenous model, and the processor is configured to use the previous volume administration information as an exogenous input to the autoregressive exogenous model. Shaw discloses wherein the statistical model is an autoregressive exogenous model (the time series model is based on vector autoregression using seasonal and lifestyle related exogenous variables; para [0030]), and the processor is configured to use the previous volume administration information as an exogenous input to the autoregressive exogenous model (the processor determines the forecast in near real time using a predictive time series model using a series of future time intervals for the forecast period based on historic event values and the time series model is based on vector autoregression using seasonal and lifestyle related exogenous variables; para [0028]-[0030]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the statistical model is an autoregressive exogenous model, and the processor is configured to use the previous volume administration information as an exogenous input to the autoregressive exogenous model as taught by Shaw in the system of GHC for the purpose of forecasting optimal dosage levels calculated in a near real time blood forecast based on frequently updated data representative of blood levels.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GHC as applied to claims 1, 2, 4-9, 11-14, 16-19 and 22 above, and further in view of Rinehart et al. (U.S. Pub. 2012/0179135 A1 hereinafter “Rinehart”).
Regarding claim 21, GHC in view of Shaw disclose the method of claims 20 and 16, but fails disclose wherein the method further comprises periodically updating the future state of the subject based on new cardiovascular data and new volume administration information, and determining a new likelihood based on the updated future state. Rinehart discloses wherein the method further comprises periodically updating the future state of the subject based on new cardiovascular data and new volume administration information (at system specified time intervals, queries the fluid pumps 109 and requests an update on their status. The status update can contain the current pump state along with detailed information about the amount of volume given in the current infusion; para [0144]), and determining a new likelihood based on the updated future state (real-time hemodynamic and cardiac output management in a patient is provided, adapting future interventions based on data collected from previous interventions said fluid to said patient; para [0027], [0028)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792